NO. 12-04-00318-CR
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS
TONY LAWRENCE WOODS,                          §     APPEAL FROM THE 420TH
APPELLANT

V.                                                                         §     JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                        §     NACOGDOCHES COUNTY, TEXAS
 MEMORANDUM OPINION
PER CURIAM
            Appellant Tony Lawrence Woods pleaded guilty to felony stalking and was placed on
deferred adjudication probation for ten years, ordered to complete 500 hours of community service,
and fined $2,500.00.  Following a motion by the State, the trial court proceeded to adjudicate
Appellant guilty on the stalking charge and sentenced him to eight years and six months of
imprisonment.  Appellant’s counsel has filed an Anders


 brief, stating that the record does not
present any meritorious issues for appeal.  Appellant has not filed a pro se brief.  We affirm. 
 
Background
            Appellant was charged by information with felony stalking.  On July 30, 2004, Appellant
pleaded guilty to the offense and was placed on deferred adjudication probation for ten years.
Appellant also waived any right to appeal.  The State later moved to adjudicate Appellant guilty of
the original stalking charge, alleging that Appellant had violated one or more of the terms of his
deferred adjudication probation.  At the conclusion of the hearing on the State’s motion, the trial court
found the allegations to be “true” and sentenced Appellant to eight years and six months  of
imprisonment.  Appellant filed a pro se notice of appeal.
 
Analysis Pursuant to Anders v. California 
            Appellant’s counsel has filed a brief in compliance with Anders and Gainous v. State, 436
S.W.2d 137, 138 (Tex. Crim. App. 1969), stating that he has diligently reviewed the appellate record
and is of the opinion that the record reflects no reversible error and that there is no error upon which
an appeal can be predicated.  He further relates that he is well acquainted with the facts in this case. 
In compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App.
1978), Appellant’s brief presents a chronological summation of the procedural history of the case and
further states that Appellant’s counsel is unable to raise any arguable issues for appeal.   
            After conducting an independent examination of the record, we conclude that there are no
arguable grounds for appeal.  As required by Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App.
1991), Appellant’s counsel has moved for leave to withdraw.  We carried the motion for consideration
with the merits of the appeal.  Having done so and finding no reversible error, Appellant’s counsel’s
motion for leave to withdraw is granted and the trial court’s judgment is affirmed.
 
Opinion delivered July 6, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.
 
 
 
 
 
 
 
 
 
 
(DO NOT PUBLISH)